Title: To Thomas Jefferson from Marc Auguste Pictet, 12 April 1824
From: Pictet, Marc Auguste
To: Jefferson, Thomas


Sir
Geneva
April the 12th 1824
The very obliging letter you honoured me with, three years ago; so far emboldens me as to take the liberty of recommending to your kind protection and friendly advice a very worthy Piemontera Gentleman, Count Scagnelly, bearer of these lines. He is one of the numerous and innocent victims of the political alarms entertained by the Government of a neighbouring country. He had found, for two years past, an asylum in our quiet and flourishing Canton of Geneva, but he is now, most unjustly and unmercifully, pursued and hunted out of it; a persecution against which there is actually no shelter but beyond the Atlantick. He sails away alone, to prepare the way for his wife and children in your hospitable and happy country, out of the reach of arbitrary grasp and pressure.I have not the advantage of knowing him personally; but, I have heard of him more than once, and always favourably. He is recommended to me by a very worthy Colleague in our Academy (Profn Ballet) whose letter to me I subjoin as an additional document in favour of Mr Scagnelly.This Gentleman has the goodness to take with him the collection of the  Annual Reports of the general meetings of our Society of arts, to be offered to you Sir, as a token of my respect. If you peruse them, you will find in the No III. p. 5 a quotation which was most welcome to the numerous assembly to whom I was adressing myself. That Society is one of our numerous and best thriving of our Social establishments. Indeed, nothing can now be desired in our little Republick, but a powerful anchor, and a solid bottom in its Swiss harbour. Your vast Confideration most happily stat mole sua, and out of the reach of the European favors and follies. May Providence  keep you, for centuries to come, as a Safe refuge for liberty, tolerance, and national and individual happiness! Such are, Sir, our most sincere and warmest wishes.I have the honour to be, with the most respectful regard Siryour most humble obedt ServtM. A. Pictet Prof. of Nat. Phil.Presid. of the Soc. of arts.